28DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 28 is rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claim 28: Claim 28 recites that the mixing step of claim 11 is “conducted at ambient temperature.”  Applicant indicates in the remarks dated November 24, 2021, that the claim is supported by ¶¶ 23 and 64 of the original disclosure.  However, neither of these paragraphs use the term “ambient temperature.”  At ¶ 23, the specification uses the term “room temperature.”  At ¶ 64, the specification does not identify the temperature at which the kraft lignin is mixed with the acetonitrile.  The examiner recognizes that applicant may intend the term “ambient temperature” to mean “room temperature.”  However, this should be made clear in the record.  This is particularly 
	The examiner recognizes that applicant may have taken the term “ambient temperature” from page 9 of the Office Action dated August 26, 2021.  There, the term was used by the examiner in the context of evaluating alleged unexpected results.  Its use did not constitute the examiner’s unequivocal finding that the term “ambient temperature” is supported by the original disclosure.  
Applicant may overcome this rejection by amending claim 28 to recite “room temperature,” which has clear support at ¶ 23.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Valeria Passoni et al., Fractionation of Industrial Softwood Kraft Lignin: Solvent Selection as a Tool for Tailored Material Properties, 4 ACS Sustainable Chem. Eng. 2232 (2016) (“Passoni”) in view of US 2015/0041083 (“Yoshikawa”).
Considering Claim 1: Claim 1 recites a lignin extract composition comprising lignin compounds with the specified functional group content, molecular weight features, and glass transition temperature.  At ¶¶ 0062-0066, the present disclosure indicates that a lignin extract having a functional group content, molecular weight features, and glass transition temperature falling within the scope of the lignin compounds of claim 1 is achieved by extracting kraft softwood lignin with acetonitrile.  Similarly, original claims 11-13 indicate that extracting a lignin with acetonitrile achieves a lignin extract having the specified functional group content, molecular weight features, and glass transition temperature of claim 1.  Accordingly, the examiner considers the functional group content, molecular weight features, and glass transition temperature of claim 1 to be necessarily present in a lignin extract obtained by extracting kraft softwood lignin with acetonitrile.
	Passoni teaches lignin extracts prepared by extracting softwood kraft lignin with organic solvents.  (Passoni, 2233, Experimental Section).  Passoni teaches lignin extracts prepared by extraction with three separate organic solvents: tetrahydrofuran, methanol, and 2-butanone (i.e., methyl ethyl ketone).  (Id.).  Passoni identifies the soluble fractions obtained by these extractions as ST, SM, and SB, respectively.  While Passoni teaches some functional group information, molecular weight profiles, and glass transition temperatures for the ST, SM, and SB lignin extracts at Tables 3 and 4 and Figure 4, it does not appear to the examiner that any one of these three materials exhibits all of the structure and properties required by the lignin compounds of claim 1.  
	Passoni states that the “results of this study [with three solvents] give a clear demonstration of the straightforward approach to access easily lignin fractions with well-defined characteristics.”  (Id. Abstract).  In view of this statement by Passoni, one of ordinary skill in the art would have a reasonable expectation of success in using solvents other than the three specific ones taught by Passoni to prepare a lignin fraction with well-defined characteristics.	
Yoshikawa teaches that lignin degradation products may be suitably extracted with solvents selected from the group of alcohols, nitriles, ethers, and ketones.  (Yoshikawa, ¶ 0078).  Among the specific solvents taught by Yoshikawa are methanol, methyl ethyl ketone (i.e., 2-butanone), and acetonitrile.  (Id. ¶¶ 0081-0085).  Passoni Id. ¶¶ 0078-0085).  Furthermore, the extension of the process of Passoni to additional solvents (such as acetonitrile) is consistent with Passoni’s indication that the use of the three specific solvents of Passoni is merely a demonstration of the approach used by Passoni to prepare lignin fractions with well-defined characteristics.  (Passoni, Abstract).
As explained above, it is the examiner’s position that the chemical and physical properties of the claimed lignin compounds would necessarily flow from a lignin material extracted from kraft softwood lignin using acetonitrile.
Considering Claims 2 and 3: The acetonitrile of Yoshikawa reads on the nitrile solvent of claims 2 and 3.
Claims 11, 12, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Valeria Passoni et al., Fractionation of Industrial Softwood Kraft Lignin: Solvent Selection as a Tool for Tailored Material Properties, 4 ACS Sustainable Chem. Eng. 2232 (2016) (“Passoni”) in view of US 2015/0041083 (“Yoshikawa”).
Considering Claim 11: Claim 11 recites a method for extracting lignin compounds with the specified functional group content, molecular weight features, and glass transition temperature.  At ¶¶ 0062-0066, the present disclosure indicates that a lignin extract having a functional group content, molecular weight features, and glass transition temperature falling within the scope of the lignin compounds of claim 11 is achieved by extracting kraft softwood lignin with acetonitrile.  Accordingly, the examiner considers the functional group content, molecular weight features, and glass transition temperature of claim 11 to be necessarily present in a lignin extract obtained by extracting kraft softwood lignin with acetonitrile.
Id.).  Passoni identifies the soluble fractions obtained by these extractions as ST, SM, and SB, respectively.  While Passoni teaches some functional group information, molecular weight profiles, and glass transition temperatures for the ST, SM, and SB lignin extracts at Tables 3 and 4 and Figure 4, it does not appear to the examiner that any one of these three materials exhibits all of the structure and properties required by the lignin compounds of claim 11.  
	Passoni states that the “results of this study [with three solvents] give a clear demonstration of the straightforward approach to access easily lignin fractions with well-defined characteristics.”  (Id. Abstract).  In view of this statement by Passoni, one of ordinary skill in the art would have a reasonable expectation of success in using solvents other than the three specific ones taught by Passoni to prepare a lignin fraction with well-defined characteristics.	
Yoshikawa teaches that lignin degradation products may be suitably extracted with solvents selected from the group of alcohols, nitriles, ethers, and ketones.  (Yoshikawa, ¶ 0078).  Among the specific solvents taught by Yoshikawa are methanol, methyl ethyl ketone (i.e., 2-butanone), and acetonitrile.  (Id. ¶¶ 0081-0085).  Passoni and Yoshikawa are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin separation and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the acetonitrile of Yoshikawa to produce a lignin extract using the process of Passoni.  The motivation to have done so would have been that Yoshikawa indicates that, like methanol and methyl ethyl ketone (i.e., two of the three solvents used by Passoni), acetonitrile is a suitable solvent for extracting lignin degradation products.  (Id. ¶¶ 0078-0085).  Furthermore, the extension of the process of Passoni to additional solvents (such as acetonitrile) is consistent with Passoni’s 
As explained above, it is the examiner’s position that the chemical and physical properties of the claimed lignin compounds would necessarily flow from a lignin material extracted from kraft softwood lignin using acetonitrile.
Considering Claim 12: Passoni teaches that the solvent is evaporated by rotary evaporation.  (Passoni, 2233, Experimental Section, Lignin Fractionation and Extraction).
Considering Claim 28: Passoni teaches that the lignin samples are added to solvent and extracted with a Soxhlet extractor with heating to a temperature of 20 °C above the boiling temperature of the solvents.  (Passoni, 2233, Experimental Section, Lignin Fractionation and Extraction).  Based on this description, it appears that the lignin and solvent are mixed at room temperature and then heated to a temperature between about 86 and 100 °C (i.e., 20 °C above the temperatures of the three solvents that Passoni uses).  It is not clear to what extent any dissolving of lignin compounds occurs at room temperature occurs.  However, the focus of Passoni appears to extraction at elevated temperatures.  Thus, Passoni does not teach the “ambient temperature” limitation of claim 28.  Yoshikawa also does not appear to teach the limitation of claim 28.  However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a method of extracting lignin compounds corresponding to the claimed method, and applicant has not presented any evidence indicating that the temperature of the mixing step of this method is critical.

Allowable Subject Matter
Claims 22-27 are allowable for the reason set forth at page 7 of the Office Action dated August 28, 2020.
Response to Arguments
Applicant’s arguments in the remarks dated November 24, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant discusses the Declaration dated July 13, 2021, and the examiner’s response to this Declaration in the Office Action dated August 26, 2021.  At page 13 of the remarks, applicant points out that claims 1 and 11 have been amended “by further specifying the lignin as Kraft lignin, which more closely comports with the unexpected results.”  This amendment appears to address a portion of the examiner’s analysis in the Office Action pointing out that the alleged unexpected results were not commensurate in scope with the then-pending claims (paragraph bridging pages 9 and 10 of the Office Action dated August 26, 2021).  Applicant then asserts that unexpected results shown by the Declaration rebut any prima facie case of obviousness presented by the examiner.  
This argument has been fully considered but is not found to be persuasive.  While the examiner agrees with applicant that the amended claims are somewhat more aligned with the alleged unexpected results (i.e., the single example at ¶ 64 of the original disclosure) the examiner finds that even with this change in claim scope the alleged unexpected results do not overcome the prima facie case.  The examiner provided an extensive explanation for why the Declaration was not persuasive at pages 6-10 of the office Action dated August 26, 2021.  The amendment to the claim addresses only a small part of the examiner’s findings with respect to the Declaration.  The Declaration does not overcome the obviousness rejection because applicant has not presented objective evidence of unexpected results for the reasons given on pages 9 and 10 of the previous Office Action.  And, despite the amendment to the claims, the claims are still not commensurate in scope with the sole experimental evidence presented by the Declarant, which is from ¶ 64 of the original disclosure.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767